Citation Nr: 1738294	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 and was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 2008 rating decision denied entitlement to service connection for bilateral hearing loss based on the determination that the record did not show hearing loss while the Veteran was in the military and was not caused by or a result of military service.

2. The Veteran did not submit a notice of disagreement with the June 2008 rating decision with respect to the Veteran's bilateral hearing loss claim.  No new and material evidence was received by VA within one year of the issuance of the June 2008 rating decision.

3. The additional evidence presented since the RO decision in June 2008 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

4. A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The June 2008 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2. The additional evidence received since the June 2008 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA's duty to notify was satisfied by letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, SSA disability records, and lay statements have been associated with the record.  

Accordingly, the Board will address the merits of the claim. 

II. Reopening Claim of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2008 rating decision denied entitlement to service connection for bilateral hearing loss because the service treatment records did not show hearing loss while the Veteran was in the military and an examiner reported that the Veteran's hearing loss was not caused by and did not result from military service.  The Veteran did not submit a notice of disagreement with the June 2008 rating decision regarding his claim for hearing loss, and no new and material evidence was received by VA within one year of the issuance of the June 2008 rating decision.  As such, the June 2008 rating decision became final with respect to the Veteran's hearing loss claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2008 RO decision, the Veteran underwent audiological diagnostic testing in April 2010 with Dr. Esse who noted that the Veteran experienced significant military noise exposure as a Vietnam veteran with artillery exposure.  Dr. Esse also noted that the Veteran's medical history was unremarkable as it related to the Veteran's hearing loss.  The Veteran submitted a March 2011 statement describing a fire fight within a bunker that damaged his hearing.  In an August 2013 letter, Dr. Esse noted that the Veteran reported a sudden onset of sensorineural hearing loss during military service in Vietnam with loss of hearing during a firefight in a metal bunker.  Moreover, at the April 2017 hearing, the Veteran testified to the circumstances of a 1969 fight fought from within a bunker with artillery guns and loud noises that inhibited his ability to hear for four to five days.  He testified that his hearing was never the same since the fight.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in June 2008, and indicates the Veteran's current hearing loss may be related to his in-service injury.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss, as it raises a reasonable possibility that the Veteran has a current bilateral hearing loss disability which was incurred during or is related to his active duty service.  

III. Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
	
      Analysis

The first element under Shedden is met.  Upon VA examination in January 2017, the Veteran's auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

With respect to the second Shedden element, the Veteran contends that he incurred bilateral hearing loss during service in Vietnam.  The Board finds the second Shedden element is met.  The Veteran contends he was exposed to noise during his service in Vietnam during a firefight fought from a metal bunker with the use of artillery guns.   See April 2017 videoconference hearing testimony; March 2011 Veteran statement.   The Veteran's DD Form 214 verifies his service in Vietnam from March 1969 to March 1970.  The DD Form 214 also indicates that he served as a light weapons infantryman and received the CIB.  The Veteran's specialty, title, and receipt of the CIB indicate probable exposure to hazardous noise during service.   Because the Veteran was likely exposed to in service acoustic trauma, as it is consistent with the circumstances and conditions of his service, the Board finds the second Shedden element is met.  38 C.F.R. § 1154(b).  

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  The Board finds the third Shedden element is not met.

The Veteran was provided with a VA examination in January 2017.  After an objective examination and noting the Veteran's history of the disability, the examiner found that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  In support of her conclusion, the examiner noted that despite the highly probable in-service noise exposure, the Veteran's hearing was normal on separation from service and there was no evidence of significant threshold shifts to suggest noise injury. 

The examiner further indicated that a 2006 Institute of Medicine (IOM) study on Noise and Military Service stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  There is no evidence that the examiner was not competent or credible, and as the opinion was supported by a well-reasoned rationale and citation to the record and medical literature, the Board finds that it is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran was also provided with VA examinations in April 2008 and in July 2012 where he was diagnosed with bilateral sensorineural hearing loss.  Both the April 2008 and July 2012 examiners opined that the Veteran's hearing loss is not caused by or a result of military service.  In so opining, the April 2008 examiner noted her rationale that an exit audiogram using frequency specific testing showed normal hearing bilaterally.  The July 2012 examiner supported her opinion by noting that despite the Veteran's probable noise exposure during service, the Veteran's entrance and separation audiograms show hearing within normal limits with no significant degradation of puretone thresholds beyond normal variability.  The examiner further referenced the IOM's 2006 report which noted that there is no reasonable basis for delayed-onset hearing loss.  There is no evidence that the examiners were not competent or credible, and as the opinions were supported by well-reasoned rationale and citation to the record and medical literature in the July examiner's case, the Board finds that it is entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.

In August 2013, the Veteran submitted a letter from a private audiologist who noted that the Veteran's reports of a sudden onset of sensorineural hearing loss during military service in Vietnam during a firefight from within a metal bunker.  Dr. Esse also provided an April 2010 audiology report noting mild to severe sensorineural hearing loss.  Dr. Esse provided no medical rationale for the etiology of the Veteran's hearing loss.  Instead, Dr. Esse merely noted the Veteran's subjective statements as to the etiology of hearing loss.  Because Dr. Esse provided no rationale for the etiology of the Veteran's hearing loss, the Board finds the August 2013 letter to be of little probative value.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Post-service treatment records associated with the claims file are silent any opinions linking right ear hearing loss to the Veteran's active duty service.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his active duty service.  

While the Veteran has asserted that his hearing has never been the same since noise exposure in service, these statements are outweighed by the contemporaneous objective medical evidence of record.  The Veteran's hearing was specifically noted to be within normal limits at separation.  The Veteran had an audiological evaluation during service in September 1970, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
ADD
15
10
10
10
5

The Veteran's service treatment records in September 1970 are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

When converting the September 1970 audiometric results to ISO-ANSI standards, the Veteran's results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
20
15
15
N/A
10

According to 38 C.F.R. § 3.385, the Veteran's impaired hearing at or around the time of discharge was not considered a disability under either ASA or ISO-ANSI standards.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz did not amount to 40 decibels or greater.  After the conversion to ISO-ANSI standards, the highest decibel recorded was 20 in the 500 Hertz frequency.  Moreover, the Veteran's auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz did not amount to 26 decibels or greater.  Last, the evidence does not indicate that the Veteran had speech recognition scores less than 94 percent.  The Board finds, therefore, that the Veteran's audiometric result in September 1970 was not considered a disability.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("Section 3.385 [] prohibits a finding of a hearing disability only where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz 'are all less than 40 decibels' and at least three of those threshold levels are 25 db or less") (quoting 38 C.F.R. § 3.385).   At his October 1970 separation examination, the Veteran noted that that there had not been a change in his medical condition.  In coupling the September 1970 audiometric results with the Veteran's statement upon discharge, the Board finds that the evidence indicates that the Veteran did not have a hearing disability at the time of discharge.  

The Board recognizes that sensorineural hearing loss is considered to be an organic disease of the nervous system, and therefore is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  However, as noted above the objective evidence of record, specifically the Veteran's in-service and separation audiograms, reflect that his hearing was within normal limits for VA purposes.  As such, service connection for right ear hearing loss is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's disability is from an in-service injury, is causally related to his service, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss disability is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


